Cooley C. J.:
The only question in this case relates to a small item of interest claimed to be due the plaintiff from the defendant, and which the Circuit Judge disallowed.
It appears that prior to November, 1865, there had been a running account between the parties, and that on the 21th or 25th of that month they accounted together as to most *27of the items thereof, and found due to the plaintiff $216.50. But items due defendant, amounting to $83.05, were not considered at that time, and further accounts accrued in favor of both parties up to September, 1866. The interest is claimed on the amount due plaintiff at the time of the accounting in September, 1865.
It is clear, we think, that this accounting was in no sense a final one, and that therefore no balance can be considered as struck upon which interest would run in the absence of any special agreement to that effect. The account was still an open and mutual account, notwithstanding the major part of the items were agreed upon; and the Gircuit Judge was therefore correct in denying interest.
The judgment must be affirmed with costs.
The other Justices concurred.